UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6950


JAMES WILBERT JOHNSON, a/k/a Wilbert James Johnson,

                  Plaintiff – Appellant,

             v.

UNITED STATES PAROLE COMMISSION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00287-HEH)


Submitted:    January 13, 2009              Decided:    January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER    and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Wilbert Johnson, Appellant Pro Se. Robert P. McIntosh,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James   Wilbert       Johnson         appeals     the   district   court’s

order    denying     relief        on    his       complaint     filed   pursuant     to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Johnson v. U.S. Parole Comm’n, No. 3:07-

cv-00287-HEH (E.D. Va. Apr. 23, 2008).                        Additionally, we deny

Johnson’s motion for appointment of counsel.                         We dispense with

oral    argument     because       the    facts      and     legal    contentions    are

adequately    presented       in    the    materials         before    the   court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                               2